                                          BACKGROUND

        Except as noted, the following facts are taken from the complaint, which the Court

accepts as true for purposes of these motions. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007).

        Plaintiff is a makeup artist. Am. Compl. ¶ 7. In 2013, he did the “makeup artistry” for

an editorial to be featured in W Magazine. Id. ¶¶ 20–21. Defendant Steven Klein was the

photographer for the shoot. Id. ¶ 22. Klein and Defendant Francois Nars, a well-known makeup

artist, then launched a line of makeup (“the Collection”) and used Plaintiff’s work to promote the

Collection. Id. ¶ 1. Specifically, Defendants used the photographs taken during the W Magazine

photoshoot to promote the Collection. Id. ¶ 23. These photos depicted Plaintiff’s makeup

artistry, but did not give Plaintiff credit for his work. Id. ¶¶ 24, 27.

        Plaintiff alleges that he obtained a copyright “in the makeup artistry” used on the model

during the photoshoot. Id. ¶ 55. Plaintiff received a copyright for a drawing depicting the

makeup used during the shoot. See id. (“[Plaintiff] has a copyright in the makeup artistry

depicted in . . . certificate of registration No. VA 2-105-396.”); ECF No. 63-1 (copyrighted

drawing); ECF No. 63-3 (copyright registration for VA 2-105-396).

                                            DISCUSSION

  I.        12(b)(6) and 12(c) Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient factual

allegations in the complaint that, accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “The standard for granting a Rule 12(c) motion for judgment on the pleadings

is identical to that of a Rule 12(b)(6) motion for failure to state a claim.” Patel, 259 F.3d at 126.

                                                   2
A plaintiff is not required to provide “detailed factual allegations” in the complaint, but must

assert “more than labels and conclusions[] and a formulaic recitation of the elements of a cause

of action.” Twombly, 550 U.S. at 555. Ultimately, the facts pleaded in the complaint “must be

enough to raise a right to relief above the speculative level.” Id. On a Rule 12(b)(6) motion, the

court may consider only the complaint, documents attached to the complaint, matters of which a

court can take judicial notice, or documents that the plaintiff knew about and relied upon. See

Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d Cir. 2002). The court must accept the

allegations in the pleadings as true and draw all reasonable inferences in favor of the non-

movant. See ATSI Commc’ns, 493 F.3d at 98.

 II.       Analysis

           A. Copyright Infringement Claim

       Plaintiff has abandoned his copyright infringement claim. It is well established that “[a]

plaintiff’s failure to respond to contentions raised in a motion to dismiss claims constitutes an

abandonment of those claims.” Rivera v. Balter Sales Co., No. 14 Civ. 1205, 2014 WL 6784384,

at *3 (S.D.N.Y. Dec. 1, 2014); see also McLeod v. Verizon N.Y., Inc., 995 F. Supp. 2d 134, 143

(E.D.N.Y. 2014) (“[C]ourts in this circuit have held that [a] plaintiff’s failure to respond to

contentions raised in a motion to dismiss claims constitute an abandonment of those claims.”)

(internal quotation marks and citation omitted) (second alteration in original); Volunteer Fire

Ass’n of Tappan, Inc. v. Cty. of Rockland, No. 09 Civ. 4622, 2010 WL 4968247, at *7 (S.D.N.Y.

Nov. 24, 2010) (“Ordinarily . . . when a plaintiff fails to address a defendant’s arguments on a

motion to dismiss a claim, the claim is deemed abandoned, and dismissal is warranted on that

ground alone.”). In his opposition brief, Plaintiff concedes “that he [does not have a valid]

copyright infringement claim.” Pl. Opp. at 2, ECF No. 56. Accordingly, Defendants’ motions to

                                                  3
dismiss Plaintiff’s copyright infringement claim are GRANTED and the claim is DISMISSED.

           B. Preemption

       Defendants argue that Plaintiff’s state law claims are preempted by the Copyright Act.

Shiseido Mem. at 14–23, ECF No. 47; Klein Mem. at 14–19, ECF No. 50. “Under the complete-

preemption doctrine, certain federal statutes are construed to have such extraordinary preemptive

force that state-law claims coming within the scope of the federal statute are transformed,

for jurisdictional purposes, into federal claims—i.e., completely preempted.” Sullivan v. Am.

Airlines, Inc., 424 F.3d 267, 272 (2d Cir. 2005) (internal quotation marks omitted). The Second

Circuit has held that the Copyright Act is one such statute. See Briarpatch Ltd., L.P. v. Phoenix

Pictures, Inc., 373 F.3d 296, 305 (2d Cir. 2004). The Copyright Act completely preempts

a state law claim if “(i) the work at issue ‘come[s] within the subject matter of copyright’ [the

‘subject matter requirement’] and (ii) the right being asserted is ‘equivalent to any of the

exclusive rights within the general scope of copyright [the ‘general scope requirement’].’”

Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir. 2012)

(alteration in original) (quoting 17 U.S.C. § 301(b)). If the court “determines that a state law

claim has been completely preempted and thereby assumes jurisdiction over it, the court must

then dismiss the claim for failing to state a cause of action.” Briarpatch, 373 F.3d at 309.

                   1. Subject Matter Requirement

       “The subject matter requirement is satisfied if the claim applies to a work of authorship in

a tangible medium of expression and falling within one of the categories of copyrightable

works.” Id. at 305. Here, Plaintiff appears to allege that his state law claims arise from his

“make up artistry,” rather than the copyrighted drawing. Am. Compl. ¶¶ 60–75. Plaintiff argues

that the subject matter requirement is not satisfied because makeup artistry (1) does not fall

                                                  4
within one of the copyrightable categories and (2) is not fixed in a tangible medium of

expression. Pl. Opp. at 5–10.

         17 U.S.C. § 102(a) delineates the categories of copyrightable material and includes,

among other things, literary works, musical works, dramatic works, and pictorial, graphic, and

sculptural works. To satisfy the subject matter requirement, a work “need only fit into one of the

copyrightable categories in a broad sense.” Briarpatch, 373 F.3d at 305. Here, makeup artistry

fits within the “pictorial, graphic, and sculptural works” category “in a broad sense.” Id.

Moreover, although there is little case law analyzing this question, the courts that have addressed

it have found that makeup designs fall within the ambit of copyright. See Carell v. Shubert Org.,

Inc., 104 F. Supp. 2d 236, 247 (S.D.N.Y. 2000) (“The [makeup] [d]esigns contain the requisite

degree of originality, and are fixed in tangible form on the faces of the Cats actors);3 Mountain v.

Mehron, Inc., No. 18 Civ. 00080, 2018 WL 5024918, at *14–15 (C.D. Cal. Aug. 15, 2018)

(finding that “makeup design” expressed in “makeup art work” “together form the basis and

source of Plaintiff’s alleged copyright”). Additionally, the Court is cognizant that the

“preemptive reach of the Copyright Act encompasses state law claims concerning

uncopyrightable material.” Panizza v. Mattel, Inc., No. 02 Civ. 7722, 2003 WL 22251317, at *3

(S.D.N.Y. Sept. 30, 2003) (finding that ideas for computer programs, as well as programs

themselves, satisfied the subject matter requirement even though ideas are not copyrightable);

see also Katz Dochrermann & Epstein, Inc. v. Home Box Office, No. 97 Civ. 7763, 1999 WL

179603, at *2 (S.D.N.Y. Mar. 31, 1999) (“It is well established . . . that the scope of preemption




3
  To the extent Plaintiff is alleging that his state law claims arise from the copyrighted drawing, there is no question
that the subject matter requirement is met. See 17 U.S.C. § 102(a)(5) (“Works of authorship include . . . pictorial,
graphic, and sculptural works.”).
                                                           5
under § 301 is not the same as the scope of copyright protection, and the former is in fact broader

than the latter.”).

         Plaintiff next argues that makeup artistry is not fixed in a tangible medium of expression

because it is “applied to the face, then photographed (or shown), then removed.” Pl. Opp. at 7–8.

In other words, he argues that it lacks sufficient permanence. However, a work is “fixed in a

tangible medium of expression when its embodiment in a copy or phonorecord, by or under the

authority of the author, is sufficiently permanent or stable to permit it to be perceived,

reproduced, or otherwise communicated for a period of more than transitory duration.” 17

U.S.C. § 101. The Second Circuit has suggested that a work can be “fixed” if it exists for at least

a few minutes. Cartoon Network LP, LLLP v. CSC Holdings, Inc., 536 F.3d 121, 127–29 (2d

Cir. 2008). There the court held that copies of television programs did not last “for a period of

more than transitory duration” when they existed in the defendant’s data buffers for only 1.2

seconds before being automatically overwritten. Id. at 129–130. However, the court suggested

that a work would exist for “more than transitory duration” if it was embodied in the data buffers

for “at least several minutes.” Id. at 128. Applying those principles to the facts at hand, the

Court finds that makeup designs are capable of being communicated “for a period of more than

transitory duration” because they exist for more than several minutes.4




4
  Moreover, the case Plaintiff cites in support of his argument, Kelley v. Chicago Park District, 635 F.3d 290 (7th
Cir. 2011), is inapposite. There the Seventh Circuit held that a garden was not sufficiently fixed for purposes of
copyright protection because “[t]he essence of a garden is its vitality, not its fixedness. It may endure from season
to season but its nature is one of dynamic change.” Id. at 305–06. “Although the planting material is tangible and
can be perceived for more than a transitory duration, it is not stable or permanent enough to be called ‘fixed.’ Seeds
and plants in a garden are naturally in a state of perpetual change; they germinate, grow, bloom, become dormant
and eventually die.” Id. at 305. In other words, the garden’s “appearance is too inherently variable to supply a
baseline for determining questions of copyright creation and infringement.” Id. This would lead to unanswerable
questions like “at what point has fixation occurred? When the garden is newly planted? When its first blossoms
appear? When it is in full bloom?” Id. A makeup design does not present these same challenges because the
essence of makeup design is not constantly changing.
                                                          6
       Accordingly, the Court holds that, for preemption purposes, makeup designs are

encompassed by the subject matter of the Copyright Act.

                   2. General Scope Requirement

       Having found that the works at issue come within the subject matter of copyright, the

Court must now analyze whether the equivalency or general scope requirement is met for each

claim. Under this requirement, “the state law claim must involve acts of reproduction,

adaptation, performance, distribution or display.” Briarpatch, 373 F.3d at 305. Additionally,

“the state law claim must not include any extra elements that make it qualitatively different from

a copyright infringement claim.” Id. However, the Second Circuit takes “a restrictive view of

what extra elements transform an otherwise equivalent claim into one that is qualitatively

different from a copyright infringement claim.” Id. at 306.

                           a. Unjust Enrichment

       “To prevail on a claim of unjust enrichment, a party must show that (1) the other party

was enriched, (2) at that party’s expense, and (3) that it is against equity and good conscience to

permit the other party to retain what is sought to be recovered.” Di Simone v. CN Plumbing,

Inc., No. 13 Civ. 5088, 2014 WL 1281728, at *5 (E.D.N.Y. Mar. 31, 2014) (citation and internal

quotation marks omitted). “The overwhelming majority of courts in this circuit have held that an

unjust enrichment claim based upon the copying of subject matter within the scope of the

Copyright Act is preempted.” Panizza, 2003 WL 22251317 at *4. “The element of enrichment,

while not required to establish copyright infringement, does not go far enough to make an unjust

enrichment claim qualitatively different from a copyright infringement claim.” Einiger v.

Citigroup, Inc., No. 14 Civ. 4570, 2014 WL 4494139, at *7 (S.D.N.Y. Sept. 12, 2014) (internal

quotation marks, citation and alterations omitted).

                                                 7
       Here, the crux of Plaintiff’s unjust enrichment claim is that Defendants were unjustly

“enriched by their use of [Plaintiff’s] artistry upon all of the packaging, and in all of the

promotional materials and advertising materials.” Am. Compl. ¶ 61. Further, Plaintiff alleges

that Defendants “palmed [his] artistry off as their own” and that they stole his work. Id. ¶¶ 62–

63. This claim is not qualitatively different from a copyright infringement claim for preemption

purposes. See, e.g., Panizza, 2003 WL 22251317, at *4 (reaching the same conclusion where

unjust enrichment claim solely concerned “the benefit defendant allegedly received by using

plaintiff’s ideas and related materials without her permission or authorization to do so”).

Accordingly, Plaintiff’s unjust enrichment claim is preempted by the Copyright Act and

DISMISSED.

                           b. Unfair Competition and Misappropriation Claims

       The Copyright Act preempts unfair competition and misappropriation claims “grounded

solely in the copying of a plaintiff’s protected expression.” Kregos v. Associated Press, 3 F.3d

656, 666 (2d Cir. 1993) (internal citation omitted). “Courts in this Circuit have consistently held

that claims for misappropriation of rights within the scope of copyright brought under New York

unfair competition law are preempted.” Am. Movie Classics Co. v. Turner Entm’t Co., 922 F.

Supp. 926, 933 (S.D.N.Y. Apr. 11, 1996).

       “[U]nfair competition claims based upon breaches of confidential relationships, breaches

of fiduciary duties and trade secrets have been held to satisfy the extra element test and avoid §

301 preclusion.” Integrative Nutrition, Inc. v. Acad. of Healing Nutrition, 476 F. Supp. 2d 291,

297 (S.D.N.Y. 2007) (internal quotation marks and citation omitted). However, “[a] claim that a

defendant has reproduced the plaintiff’s work and sold it under the defendant’s name . . . is

preempted by the Copyright Act.” Am. Movie Classics Co., 922 F. Supp. at 934.

                                                   8
       Here, Plaintiff’s claim is squarely predicated on the idea that Defendants “used the very

work that they incontrovertibly knew was not [Defendants’] to promote their own new make up

line.” Am. Compl. ¶ 68. Accordingly, Plaintiff’s unfair competition and misappropriation

claims are preempted and are DISMISSED.

                   c. General Business Law § 349

       To assert a claim under New York General Business Law (“GBL”) § 349, “a plaintiff

must allege that a defendant has engaged in (1) consumer-oriented conduct that is (2) materially

misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive act or

practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (citation omitted).

       Here, Plaintiff alleges that “Defendants’ conduct was materially and deceptively

misleading” in part because it incorrectly led consumers to believe that the makeup being sold

was the same makeup depicted in the photographs advertising the Collection. Am. Compl. ¶ 76.

This is qualitatively different from a claim of copyright infringement because the alleged harms

do not arise from Defendants’ copying Plaintiff’s makeup artistry. Cf. Eyal R.D. Corp. v.

Jewelex N.Y. Ltd., 784 F. Supp. 2d 441, 449 (S.D.N.Y. 2011) (finding that GBL § 349 claim was

preempted because the claim “alleged harms arising only from [the defendant’s] alleged copying

of its design, and thus asserts only a harm squarely covered by federal copyright law”).

Accordingly, Defendants’ motion to dismiss Plaintiff’s GBL § 349 on preemption grounds is

DENIED.

           C. Supplemental Jurisdiction

       Having dismissed Plaintiff’s federal law claim, the Court has discretion under 28 U.S.C.

§ 1367(c) to exercise or not exercise supplemental jurisdiction over Plaintiff’s remaining state

law claim. See Pension Benefit Guar. Corp. ex rel. Saint Vincent Catholic Med. Ctrs. Ret. Plan

                                                  9
v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 727 (2d Cir. 2013) (“[I]n the usual case in

which all federal-law claims are eliminated before trial, the balance of factors to be considered

under the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—

will point toward declining to exercise jurisdiction over the remaining state-law claims.”)

(internal quotation marks and citation omitted); see also Einiger, 2014 WL 4494139, at *5–8

(determining that certain state law claims were preempted by Copyright Act and declining to

exercise supplemental jurisdiction over remaining state law claims). Weighing these factors, the

court declines to exercise jurisdiction over Plaintiff’s remaining state law claim. Accordingly,

Plaintiff’s remaining state law claim under GBL § 349 against Defendants is DISMISSED

without prejudice to renewal in state court.

III.   Motion for Sanctions

       The Court next turns to Defendants’ motions for an award of sanctions under Federal

Rule of Civil Procedure 11 against Plaintiff and his counsel Mark Moody. Shiseido Defendants

move for sanctions under Rule 11 on the basis that the federal and state law claims asserted

against it are frivolous and that certain factual allegations are false and lack evidentiary support,

and under 28 U.S.C. § 1927 on the basis that the copyright claim and state law claims are

frivolous and brought in bad faith. Shiseido Sanctions Mem., ECF No. 62. The Klein

Defendants move for sanctions solely on the basis that the copyright claim is frivolous under

U.S.C. § 1927 and the Court’s inherent powers. Klein Sanctions Mem. at 1, ECF No. 65.

           A. Factual Background

       Plaintiff initiated this case in state court on June 10, 2018, alleging unjust enrichment,

defamation, unfair competition, trade dress, false designation of origin, dilution, copyright

infringement, deceptive acts and practices, tort and fraud. ECF No. 1-1. On July 11, 2019,

                                                 10
counsel for the Klein Defendants advised Plaintiff’s counsel, Mark Moody, that “[t]he nature of

your client’s contributions to my client’s photographic visual works are traditionally not

protectable.” Pelosi Decl. Ex. B, ECF No. 66-2. Moody was also advised that his copyright

claim lacked merit by counsel for the Shiseido Defendants. Catchart Decl. ¶ 14, ECF No. 63.

On September 12, 2018, the case was removed to this Court. ECF No. 1. On September 18,

2018, Plaintiff filed an amended complaint alleging copyright infringement, unjust enrichment,

and unfair competition and misappropriation. Am. Compl. Plaintiff failed to attach a copy of

the Certificate of Registration, the specimen deposited with the Copyright Office, or the

Copyright Application. Prior to November 27, 2018, Defendant Klein’s counsel had additional

phone conversations with Moody in which Klein’s counsel stated that Plaintiff had no copyright

claim for numerous reasons, including that it was “impossible for [defendant], who conducted

the photo shoot in 2013 to produce the photograph that is the subject of this litigation, to have

had access to and copied a drawing created by [plaintiff] that was created a year later in 2014.”

Pelosi Decl. ¶ 3, ECF No. 66. On November 27, 2018, the parties submitted a joint letter in

advance of the initial pretrial conference in which Plaintiff continued to assert the validity of the

copyright infringement claim and Defendants argued that the claim was not viable (the “Joint

Letter”). ECF No. 33.

       On December 3, 2018, this Court held an initial pretrial conference at which Mr. Moody

stated that he would not be amending his complaint because Plaintiff was entitled to the relief

sought. ECF No. 34. On December 6, 2018, the Klein Defendants filed a pre-motion letter

seeking leave to file a motion to dismiss and setting forth their bases for doing so. ECF No. 37.

This letter stated, among other things, “Mr. Klein could not have possibly accessed or referenced

a [d]rawing created in 2014 to produce the photograph in 2013. This claim is implausible.

                                                 11
Plaintiff’s copyright claim fails on this fact alone.” Id. at 2. The letter also stated that the

Copyright Act would preempt Plaintiff’s state law claims. Id. at 3–4. On December 13, 2018,

Mr. Moody filed a letter stating that “there is no copyright claim” because “[m]ake up artistry is

not copyrightable.” ECF No. 38 at 2. The letter further stated that “[Plaintiff’s] copyright claim

should be dismissed” and Plaintiff’s state law claims should not be preempted because makeup

artistry is not copyrightable. Id. at 3. That same day, this Court issued an order stating that “[i]n

light of Plaintiff’s admission, should the Klein Defendants file their anticipated motion to

dismiss, the Court would likely dismiss the federal copyright claim and deny supplemental

jurisdiction over the state law claims.” December 13 Order, ECF No. 39. The order further

directed the parties “to file a stipulation of dismissal without prejudice or a letter stating whether

they would like to proceed with the motion to dismiss.” Id. On December 18, 2018, Plaintiff

emailed counsel for the Klein Defendants stating that he was “prepared to file a Notice of

Voluntary Dismissal” (the “December 18 Email”). ECF No. 74 at 9. On December 20, 2018,

the Klein Defendants filed a letter stating that they wished to proceed with filing a motion to

dismiss and did not “consent to filing a stipulation of dismissal” because they intended to seek

sanctions and attorneys’ fees against Plaintiff. ECF No. 41. That same day, the Shiseido

Defendants filed a letter similarly stating that they wished to proceed with the motion to dismiss.

ECF No. 42. Plaintiff did not respond to the Court’s order. On December 21, 2018, this Court

issued an order setting forth a briefing schedule for Defendants’ proposed motions to dismiss and

motions for sanctions. ECF No. 43.5




5
  The briefing schedule for the motion for sanctions was subsequently modified to provide that Defendants serve
their motion for sanctions on Plaintiff by January 18, 2019 and file the motion on February 11, 2019. ECF No. 45.
                                                        12
              B. Rule 11

         Under Rule 11, a party can move for sanctions if a pleading lacks evidentiary support, is

not warranted by existing law, or is filed for an improper purpose. Fed. R. Civ. P. 11(b). Rule

11’s safe harbor provision provides that a motion for sanctions must be served on the offending

party before it is filed with the court and the motion shall not be filed if the offending party

withdraws or corrects the “challenged paper, claim, defense, contention, or denial” within 21

days of service. Id. at (c)(2). At issue here is whether Plaintiff’s counsel’s December 18 Email,

indicating that he was prepared to file a notice of voluntary dismissal, brings him within the safe

harbor provision. The Court finds that it does.

         Plaintiff offered to dismiss the copyright claim three months before Defendants filed their

motions for sanctions.6 Defendants, however, contend that Plaintiff’s email was insufficient

because it did not offer to dismiss the claim with prejudice. Shiseido Sanctions Reply at 4, ECF

No. 71; Klein Sanctions Reply at 3, ECF No. 72.7 However, the email in question does not

specify whether the voluntary dismissal would be with or without prejudice. See ECF No. 74 at

9. More importantly, the rule does not state that the dismissal must be with prejudice and courts

have found that a dismissal without prejudice is sufficient to bring the offending party within the

protection of the safe harbor provision. See Photocircuits Corp. v. Marathon Agents, Inc., 162




6
  The Court finds that the form of the offer, email, is sufficient to bring it within the protection of safe harbor. The
Committee Notes to Rule 11 provide that the withdrawal can be informal. See Fed. R. Civ. P. 11 advisory comm.
notes to 1993 amendment (“If, during this period, the alleged violation is corrected, as by withdrawing (whether
formally or informally) some allegation or contention, the motion should not be filed with the court.”). Courts to
consider the issue have found that a “proffer of a stipulation of dismissal is sufficient to satisfy the safe harbor
requirement of Rule 11.” Carruthers v. Flaum, 450 F. Supp. 2d 288, 307 (S.D.N.Y. 2006); See also Fiss v. Pro
Pharma Pharm. Consultants, Inc., No. 07 Civ. 3251, 2008 WL 11338167, at *2 (C.D. Cal Jan. 14, 2008)
(“Accordingly, [plaintiff’s] notification of intent to withdraw put [plaintiff] within the safe harbor of Rule 11.”).
7
  The Shiseido Defendants allege that the December 18 email was only sent to the Klein Defendants. Shiseido
Sanctions Reply at 4. Regardless, Plaintiff adequately communicated his withdrawal again in his pre-motion letter
dated December 13, 2018. ECF No. 38.
                                                           13
F.R.D. 449, 452 (E.D.N.Y. Aug. 3, 1995) (“In this case, the complaint was voluntarily

withdrawn prior to the filing of the motion, which act immunized plaintiff’s counsel.”).

Furthermore, here Plaintiff’s counsel made this offer before Defendants took the time and

expense of engaging in motion practice. Accordingly, Plaintiff is within Rule 11’s safe harbor

provision and cannot be sanctioned.8

             C. 28 U.S.C. § 1927

         Section 1927 provides that an attorney “who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927.

It does not contain a safe harbor provision and courts have used it to impose sanctions that are

prohibited under Rule 11 due to the safe harbor provision. See, e.g., Galonsky v. Williams, No.

96 Civ. 6207, 1997 WL 759445, at *7 (S.D.N.Y. Dec. 10, 1997). “[A]wards under § 1927 are

made only against attorneys or other persons authorized to practice before the courts.” Oliveri v.

Thompson, 803 F.2d 1265, 1273 (2d Cir. 1986).

         “[A]n award under § 1927 is proper when the attorney’s actions are so completely

without merit as to require the conclusion that they must have been undertaken for some

improper purpose.” Id. “Bad faith is the touchstone of an award under this statute.” United

States v. Int’l Brotherhood of Teamsters, 948 F.2d 1338, 1345 (2d Cir. 1991). To impose

sanctions, the Court must find clear evidence that “(1) the offending party’s claims were entirely

meritless and (2) the party acted for improper purposes.” Agee v. Paramount Commc’ns, Inc.,




8
  To the extent Plaintiff seeks an award of attorneys’ fees for the costs in opposing the motion for sanctions, that
court finds that request to be without merit and it is accordingly DENIED.
                                                          14
114 F.3d 395, 398 (2d Cir. 1997). Harassment and delay are two improper purposes. In re

Khan, 593 F. App’x 83, 85 (2d Cir. 2015).

       The copyright infringement claim is entirely meritless because Plaintiff created the

copyrighted work, the drawing, after the alleged infringing photograph was created. Plaintiff

alleges that a photograph that was taken in 2013 infringed upon a drawing that he created in

2014. See Am. Compl. ¶¶ 21–23, 55–57; ECF No. 51-1 (Copyright Registration listing 2014 as

the year of completion). It is not possible to copy something that has not yet been created. As a

legal matter, Plaintiff cannot establish copyright infringement on these facts because he cannot

establish that the work was “actually copied.” Castle Rock Entm’t v. Carol Publ’g Grp., Inc.,

150 F.3d 132, 137 (2d Cir. 1998).

       “To establish copyright infringement, ‘two elements must be proven: (1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.’” Williams

v. Crichton, 84 F.3d 581, 587 (2d Cir. 1996) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 361 (1991)). To satisfy the second prong, “a plaintiff must show both that his

work was ‘actually copied’ and that the portion copied amounts to an ‘improper or unlawful

appropriation.’” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 51 (2d Cir. 2003) (quoting Castle

Rock Entm’t, 150 F.3d at 137).

       “Actual copying may be proved with direct or indirect evidence.” Id. (quoting Boisson v.

Banian, Ltd., 273 F.3d 262, 267 (2d Cir. 2001)). Plaintiff has put forth no evidence of direct

copying and could not plausibly do so because the infringing photograph was created before the

copyrighted drawing.

       “In the absence of direct evidence of copying, copyright infringement requires showing

‘(a) that the defendant had access to the copyrighted work and (b) the substantial similarity of

                                                15
protectible material in the two works.’” Croak v. Saatchi & Saatchi, N. Am., Inc., 174 F. Supp.

3d 829, 834 (S.D.N.Y. 2016) (quoting Kregos v. Associated Press, 3 F.3d 656, 662 (2d Cir.

1993)). To establish access, a plaintiff must show that the alleged infringer “had a reasonable

possibility of viewing the prior work.” Boisson, 273 F.3d at 270. Plaintiff will not be able to

establish that Defendants “had a reasonable possibility of viewing the prior work” because the

“prior work” was created after the allegedly infringing work.9 Accordingly, the Court finds that

Plaintiff’s copyright claim is entirely meritless.10

         The Court must now assess whether Mr. Moody acted in bad faith for an improper

purpose. Examples of acts that

         “under the bad faith test would justify sanctions under § 1927 . . . include: resubmitting a
         motion that had previously been denied; bringing a motion based on facts the opposite of
         which were previously found by the court; making several insupportable bias recusal
         motions and repeated motions to reargue; continually engaging in obfuscation of the issues,
         hyperbolism and groundless presumptions in addition to insinuating that the court was
         biased; and waiting until the eve of trial before making a jury demand.”

Keller v. Mobil Corp., 55 F.3d 94, 99 (2d Cir. 1995) (internal quotation marks and citation
omitted).

         Although “the bad faith requirement has been interpreted restrictively,” Scrilla Hill

Entm’t Inc. v. Dupree, 16 Civ. 490, 2016 WL 5817064 at *4 (S.D.N.Y. Oct. 5, 2016) (internal

quotation marks and citation omitted), bad faith may be inferred “when a party undertakes

frivolous actions that are completely without merit.” Huebner v. Midland Credit Mgmt., Inc.,



9
   Where a plaintiff cannot establish that the alleged infringer had access to the copyrighted work, it may still satisfy
the copying prong by showing that the two works are “strikingly similar.” Webb v. Stallone, 910 F. Supp. 2d 681,
687 (S.D.N.Y. 2012). “To show striking similarity, the works must be so identical as to preclude any reasonable
possibility of independent creation.” Id. (internal quotation marks and citation omitted). Even putting aside the
factual impossibility of the alleged infringement here, upon review of the copyrighted work and the alleged
infringement, there is no question that the two works are not strikingly similar. See ECF No. 63-1 (copyrighted
drawing); ECF No. 63-4 (allegedly infringing photograph).
10
   To the extent the Shiseido Defendants seek sanctions under 28 U.S.C. § 1927 for Plaintiff’s state law claims, the
Court finds that they do not rise to the level of being entirely without merit.
                                                           16
897 F.3d 42, 55 (2d Cir. 2018) (internal quotation marks and citation omitted).

        As previously discussed, the copyright claim was entirely without merit based on the

facts as alleged in the amended complaint. Further, this is not a case where the facts necessary to

demonstrate copyright infringement were within another party’s “exclusive control.” Greenberg

v. Chrust, 297 F. Supp. 2d 699, 704 (S.D.N.Y. 2004). Nor did Moody merely fail to investigate

the truth and accuracy of his client’s claims. See id. at 705. Instead, the amended complaint

clearly demonstrates that there is no plausible copyright claim because it states that the

photoshoot took place in 2013 and the copyright registration it references lists that the work was

created in 2014. Am. Compl. In other words, “Moody knew or should have known that

[Plaintiff’s] suit was devoid of merit.” Huebner, 897 F.3d at 56. Moreover, Moody has not

explained why he believed there was a valid copyright infringement claim when the suit was

filed, but a mere few months later he decided that under “the black letter bedrock of copyright

law” there was no copyright claim. ECF No. 38 at 2. The timing strongly suggests that Mr.

Moody changed his position out of fear that the state law claims would be preempted: after

several months of asserting the validity of the copyright claim, Mr. Moody conceded that point

as soon as the Defendants presented the preemption argument in their pre-motion letter, ECF No.

37 at 3–4. On these facts, the Court concludes that the continuation of the action as pleaded was

“more than the result of poor legal judgment,” Schlaifer Nance & Co. v. Estate of Warhol, 194

F.3d 323, 340 (2d Cir. 1999), because based on the undisputed facts, there was no factual basis

for a copyright claim at the time the amended complaint was filed and Mr. Moody continued to

pursue it, despite numerous warnings,11 until he realized that his state law claims might be


11
   Mr. Moody had ample opportunity to withdraw the copyright claim. First, he could have contested removal when
the case was removed from state court on September 12, 2018. ECF No. 1. Second, he could have removed the
copyright claim when he filed his amended complaint on September 18, 2018. Am. Compl. Third, he could have
                                                      17
preempted if the case remained in federal court. Accordingly, the Court finds that Mr. Moody

acted in bad faith when he filed a claim for copyright infringement.

         Having concluded that Section 1927 sanctions are warranted, the Court must decide what

sanctions are appropriate.12 Under these circumstances, the Court finds that the appropriate

sanction is requiring Mr. Moody to reimburse Defendants for their reasonable attorneys’ fees and

other expenses associated with defending this case until December 18, 2018, when Mr. Moody

offered to withdraw the copyright claim, and the attorneys’ fees and costs associated with their

motions for sanctions. The Court will not require Mr. Moody to reimburse Defendants for the

fees associated with their motions to dismiss because, as previously discussed, Mr. Moody

offered to withdraw the copyright claim before those motions were filed.

                                                 CONCLUSION

         For the reasons stated above, Defendants’ motions to dismiss are GRANTED: Claims

One through Three are DISMISSED with prejudice, and Claim Four is DISMISSED without

prejudice to renewal.

         With respect to Defendants’ motions for sanctions, the Shiseido Defendants’ motion is

GRANTED in part, DENIED in part and the Klein Defendants’ motion is GRANTED.

Plaintiff’s counsel, Mark Moody, is ordered to reimburse Defendants for their reasonable

attorneys’ fees and expenses associated with defending this action from its commencement until

December 18, 2018, and the motions for sanctions. Counsel shall confer in an effort to reach



admitted the invalidity of the copyright claim in the joint letter, dated November 27, 2018, submitted to the Court in
advance of the initial pretrial conference. ECF No. 33. Fourth, he could have sought leave to file an amended
complaint, including in response to the Court’s direct inquiry at the pretrial conference on December 3, 2018. ECF
No. 34. His failure to do so at any of these points “unreasonably and vexatiously” multiplied the proceedings in this
case. 28 U.S.C. § 1927.
12
   The Court declines to analyze the merits of sanctions under its “inherent authority,” because Defendants have
successfully argued for the imposition of sanctions under Section 1927.
                                                         18
agreement on what constitutes such “reasonable expenses.” Barring agreement, Defendants shall

file a motion for attorney’s fees, supported by contemporaneous billing records, no later

than July 30, 2019. By August 13, 2019, Mr. Moody shall file any opposition. Absent leave of

the Court, Defendants may not file any reply.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 46, 49, 61, 64, 77,

79, and 80.

       SO ORDERED.

Dated: July 2, 2019
       New York, New York




                                                19
